*389Opinion by
Johnson, J.
At the trial the customs inspector who examined the shipment at the time of unlading testified that there was a shortage of eight eases which were not received with the shipment. In accordance with stipulation of counsel that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty and internal revenue tax are not assessable upon the eight oases of brandy reported as short at the time the shipment was discharged from the vessel. The protest was sustained to this extent.